Citation Nr: 1759503	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-225 72	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to February 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In August 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Shoulder disability 

The Veteran contends that he has a left shoulder disability from an injury in service.  In April 2011, he submitted personal and buddy statements, relating that he injured his left shoulder in service, when he fell from a loading dock.  During the August 2017 videoconference hearing, he reiterated that he injured his left shoulder in service; he indicated that he did not seek treatment for the injury.  Such injury is not documented in the record.  While the Veteran is competent to report a fall in service, as a layperson, he is not competent to establish by his own opinion that a current left shoulder disability resulted from the fall.  He has not been afforded a VA examination in conjunction with the instant claim.  The Board finds that this evidence is sufficient to meet the low threshold for when an examination is necessary outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), and triggers the Secretary's duty to assist by providing such examination (and nexus opinion).  Consequently, a remand for such examination is necessary.
GERD

The Veteran's STRs include an August 1989 abdomen radiology report noting "moderate small bowel gaseous distention in the upper abdomen with several air fluid levels".  Findings were noted to be "most likely on the basis of gastritis or localized ileus".  During the August 2017 videoconference hearing, the Veteran contended that the notation of gastritis in service was an early manifestation of his GERD.  Whether or not the Veteran's abdominal issues (to include the assessment of gastritis or localized ileus) in service were indeed early manifestations of his GERD is a medical question.  Accordingly, a VA examination to secure a medical opinion that addresses that question is necessary.

Back disability 

In September 2013, the Veteran was afforded a VA examination to ascertain the etiology of his back disability.  The examiner's opinion (against the Veteran's claim) explained that the Veteran's STRs do not document "objective findings consistent with a high energy injury to the soft tissues or osseous structures of the Veteran's lumbar spine".  The Board finds that the opinion lacks sufficient explanation of rationale and is inadequate for rating purposes.  Specifically, it does not address whether or not the Veteran's current back disability is related to complaints of back pain noted in service.  (See November 1991 STR).  Furthermore, the Veteran's testimony at the September 2017 hearing indicates that he experienced certain symptoms following a specific injury in service (i.e., a fall from a loading dock); he has also reported back pain due to rigorous training and work activities in service.  (See September 2013 VA examination report).  However, the September 2013 examiner's opinion does not reflect consideration of the Veteran's lay reports.  Accordingly, a remand for corrective action (an addendum medical advisory opinion) is necessary.

Migraine headaches 

The claim of service connection for migraine headaches has been presented essentially as a claim of secondary (to a back disability) service connection.   Therefore, it is inextricably intertwined with the claim of service connection for a back disability.  As that claim is being remanded, consideration of the claim of service connection for migraines must be deferred at this time.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his left shoulder disability and obtain a medical advisory opinion regarding the etiology of his back disability.  Based on examination and interview of the Veteran, and review of his record, the examiner should provide opinions that respond to the following:

a.  Please identify (by diagnosis) each left shoulder disability found/shown by the record.

b.  Please identify the likely etiology of each left shoulder disability entity diagnosed.   Specifically, is it at least as likely as not (a 50 percent or better probability) that the disability is related to the Veteran's service (to include as due to the type of fall injury he describes)?

The consulting provider must explain the rationale for the opinions in detail, specifically addressing the Veteran's assertions that his left shoulder disability is related to a fall in service.  If a left shoulder disability is found to be unrelated to  service, the provider should identify the etiology for the left shoulder disability considered more likely, and explain why that is so.

c.  The examiner should also provide an opinion regarding the likely etiology of the Veteran's current back disability.  Specifically, is it at least as likely as not (a 50 percent or better probability) that his current back disability is related to his service?  The examiner must specifically consider and address the Veteran's November 1991 STR discussed above) and his assertions that his back disability is related to a fall in service and/or rigorous training.

All opinions must include rationale.

2.  The AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for a medical advisory opinion regarding the etiology of the Veteran's GERD.  The entire record must be reviewed by the consulting provider.  Upon  review of the record, the consulting provider should offer an opinion indicating whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's GERD is related directly to his service (to abdominal complaints and an assessment of gastritis or localized ileus therein)?

3.  If the development sought above establishes that service connection is warranted for a back disability, the AOJ should arrange for any further development necessary for proper adjudication of the claim of service connection for migraine headaches as secondary to the back disability. 
 
4.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

